Citation Nr: 1520100	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-25 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death for the purpose of retroactive benefits under Nehmer v. U.S. Department of Veterans Affairs.

2. Entitlement to service connection for myelogenous leukemia for the purpose of retroactive benefits under Nehmer v. U.S. Department of Veterans Affairs.

3. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 1969.  He was the recipient of the Combat Infantryman Badge, Purple Heart, and Bronze Star Medal with "V" Device.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2001 rating decision by the decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland and a November 2011 rating decision issued by the Auburn Processing Center of the VARO in Seattle, Washington.  

To clarify the issues on appeal, the case arose when, pursuant to an order of the U.S. District Court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991) the RO of its own accord undertook a special review of the file to determine whether retroactive benefits were warranted based on the additions, effective August 2010, of ischemic heart disease (IHD), Parkinson's disease, and B-Cell/Hairy Cell Leukemia to the list of diseases presumed to be caused by exposure to an herbicide agent such as Agent Orange under 38 C.F.R. § 3.309(e) (2014).  In the November 2011 decision, the RO determined that entitlement to retroactive benefits was not established. The appellant perfected an appeal of this decision to the Board.

The November 2011 rating decision listed the issues of entitlement to retroactive benefits for both the cause of the Veteran's death and for service connection for acute myelogenous leukemia (AML) as the Veteran had filed and been denied the latter benefits in a December 2001 rating decision, prior to his death.  See Nehmer v. Veterans' Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002).  The appellant filed a notice of disagreement with both issues, but the statement of the case (SOC) only listed the issue of retroactive benefits for the cause of death.  Nevertheless, the discussion in the SOC includes analysis and denial of the claim of entitlement to service connection for acute myelogenous leukemia. Therefore, the Board determines that both issues of entitlement to retroactive benefits are before the Board.  

The appellant's claim of entitlement to service connection for the cause of the Veteran's death was first denied in a February 2002 rating decision.  The appellant filed a timely notice of disagreement (NOD) and an SOC was issued in February 2003.  A VA Form 9 submitted by the appellant was dated and received in January 2003, before the SOC.  The appellant's attorney argues that the VA Form 9 served to perfect the appeal, regardless of whether it was received before or after the statement of the case, citing Archbold v. Brown, 9 Vet. App. 124 (1996).  

This case can be distinguished from Archbold, however. An appeal is initiated by a timely-filed NOD and completed by a substantive appeal (VA Form 9), filed after an SOC is issued.  38 U.S.C. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date the SOC was mailed or within the remainder of the one-year period after the rating decision was issued, whichever period ends later.  38  C.F.R. § 20.302.  The Court's determination that the appellant in Archbold perfected the appeal of a CUE claim was predicated on the facts that no SOC for the CUE claim was furnished at any time and that the VA Form 9 was filed within one year of the rating decision denying the issue on appeal.  Here, while the appellant did submit the VA Form 9 within one year of the February 2002 rating decision, an SOC was issued, and the SOC specifically advised the appellant that she was required to file another VA form 9, which was enclosed for her to complete.  Therefore, the Board determines that Archbold is not controlling in this instance, and the January 2003 VA Form 9 does not constitute a timely substantive appeal.

However, in April 2003, the appellant filed another application for service-connected death benefits, which was considered by the RO as a claim to reopen the previously denied claim.  The claim was filed on a VA Form 21-534, Application for Dependency and Indemnity Compensation. The claim was reopened and denied by the RO in a May 2003 rating decision, which the appellant did not appeal. 

Nevertheless, a substantive appeal consists of either a properly completed VA Form 9 or correspondence containing the necessary information, and should set out specific arguments relating to errors of fact or law made by the AOJ in reaching the unfavorable determination being appealed.. 38 C.F.R. § 20.202.  These arguments are to be liberally construed by VA in determining whether they raise issues for appellate consideration.  Id.  On the VA Form 21-534, the appellant noted that her claim for service-connected benefits based on exposure to Agent Orange had been denied, and submitted a medical opinion in support of a different theory of entitlement.  While it was not unreasonable of the AOJ to construe this document as a new claim, the appellant noted the prior denial and by filing the new claim indicted that she disagreed with that denial.  A new theory of entitlement does not in and of itself constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997). Thus, the Board determines that liberally construing the April 2003 submission as a submission in lieu of a VA Form 9 is equally as reasonable as the actions taken by the AOJ.  

The Board notes that the April 2003 submission was received on April 24, 2003 over 60 days after the February 19, 2003 SOC.  However, if the document is mailed to VA, the filing date is the date the document is received by VA or the postmark date. If the postmark is not available, the postmark date is computed to be five days before the date of receipt, excluding weekends and holidays. 38 C.F.R. § 20.305.  A review of the April 2003 calendar shows that five days prior to April 24, 2003 was April 17, 2003, within 60 days of the SOC.  Thus, the April 2003 submission was timely with the February 2003 SOC.  In light of the above discussion, the Board concludes that the appellant perfected her appeal of the December 2001 rating decision denying her original claim of entitlement to service connection for the cause of the Veteran's death.  

Finally, the last adjudication of the claim of entitlement to service connection for the cause of the Veteran's death on a direct basis as a separately defined issue was in a May 2007 rating decision.  Additional relevant evidence has been received since that time which, given the Board's determination that the issue is on appeal,  would warrant readjudication of the claim by the AOJ in a supplemental statement of the case.  However, a review of the August 2013 SOC shows that this additional evidence was considered by the AOJ, which stated that there was "no evidence to show that [the Veteran's] acute myeloid leukemia occurred in or is otherwise related to his military service."  Thus, the AOJ implicitly readjudicated the claim of entitlement to service connection on a direct basis in the August 2013 SOC, and any SSOC on the issue would serve no purpose but to explicitly identify the issue as an issue on appeal.  Moreover, as the Board herein grants the claim, no prejudice to the appellant would result from not remanding the issue.  Consequently, the Board determines that a remand to allow for AOJ readjudication of the claim in an SSOC is not necessary. 


FINDINGS OF FACT

1. The Veteran died in December 2001; the immediate cause of death was intracranial hemorrhage due to coagulopathy due to leukemia.

2. At the time of death, service connection was in effect for diabetes mellitus and bilateral hearing loss.

3. The Veteran is presumed to have been exposed to herbicides coincident with his service on the Republic of Vietnam.

4.The Veteran's AML, also identified as acute progranulocytic leukemia (APL), is not B-cell lymphocytic leukemia and is not a disease that is presumed service-connected under the Agent Orange Act of 1991. 

5. Resolving all reasonable doubt in the appellant's favor, the Veteran's leukemia was related to his exposure herbicides during military service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to retroactive benefits for service connection for the cause of the Veteran's death under the provisions of Nehmer have not been met. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6), 3.309(e), 3.816 (2014); Nehmer v. United States Veterans' Admin., 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Admin., C.A. No. C-86-6160 (TEH) (N.D. Cal. May 20, 1991); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999); see also Nehmer v. Veterans' Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002). 

2. The criteria for entitlement to retroactive benefits for service connection for  myelogenous leukemia under the provisions of Nehmer have not been met. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6), 3.309(e), 3.816 (2014); Nehmer v. United States Veterans' Admin., 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Admin., C.A. No. C-86-6160 (TEH) (N.D. Cal. May 20, 1991); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999); see also Nehmer v. Veterans' Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002). 

3. The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110 , 1112, 1113, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to grant entitlement to service connection for the cause of the Veteran's death on a direct basis is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014) and the implementing regulations with regard to that claim.

As for the issues of retroactive benefits, in November 2011, the appellant was issued notice advising her that the Veteran's claims folder had been reviewed in accordance with Nehmer eligibility requirements for obtaining retroactive benefits pursuant to Nehmer v. Department of Veterans Affairs, C.A. No. CV-86-6160 (N.D. Cal. Apr. 28, 2006).  The letter also advised her of the evidence necessary to substantiate the claims and of her and VA's responsibilities in obtaining such evidence for consideration, as well as of the evidence required to substantiate an effective date.  Thus, the November 2011 letter provided the appellant with all the required notice prior to the unfavorable adjudication of the claims.  

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the claims and obtaining a VA opinion. The Veteran's service treatment records, private treatment records, and an August 2011 VA opinion were reviewed by both the AOJ and the Board in connection with adjudication of the claims. The appellant has not identified any additional, relevant records the Board needs to obtain for an equitable adjudication of the claims.

With regard to the VA opinion, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file and offered an opinion regarding the Veteran's diagnosis that was based on all evidence of record. Nothing suggests that the examiner's determination was arbitrary or not consistent with the medical history outlined in the claims file. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Retroactive Benefits under Nehmer

During his lifetime, the Veteran applied for service-connected benefits for myelogenous leukemia and was denied in a December 2001 rating decision. Shortly thereafter, he died.  The immediate cause of death was intracranial hemorrhage due to coagulopathy due to leukemia

The appellant, as a survivor of the Veteran, meets the basic eligibility requirements for entitlement to any retroactive compensation benefits authorized by § 3.816. The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides coincident with his service there. See 38 C.F.R. § 3.307(a)(3) (2014).  In fact, during the Veteran's lifetime, service connection had been established for type II diabetes as a disease presumptively caused by herbicide exposure during his Vietnam service. See 38 C.F.R. § 3.309(e). Accordingly, the Veteran was a "Nehmer class member."  See 38 C.F.R. § 3.816(b). When a Nehmer class member entitled to retroactive benefits under § 3.816 dies prior to receiving payment of any such benefits, such benefits are paid to the first individual or entity listed in 
§ 3.816(f)(1) living or in existence at the time of payment. As the Veteran's surviving spouse, the appellant is entitled to any retroactive benefits payable to the Veteran under § 3.816. See § 3.816(f)(1).  The appellant is also a Nehmer class member in her own right since her claim for service connection for cause of death was based on the Veteran's death from leukemia as due to herbicide exposure. See 38 C.F.R. § 3.816(b)(ii) (providing that a Nehmer class member includes a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease).  

Nevertheless, the Board determines that entitlement to retroactive benefits under Nehmer is not established.  Retroactive benefits are granted under Nehmer only for disabilities that were previously determined to not be service-connected, but are now presumed service-connected on the basis of herbicide exposure under the Agent Orange Act and its implementing regulations.  The AOJ reviewed the Veteran's and appellant's claims for service-connected benefits on the basis that the Veteran died of leukemia and B-cell lymphocytic leukemia was added to the list of herbicide-related disabilities in August 2010.  75 Fed. Reg. 53202 -53216, August 31, 2010.  The Veteran's private treatment records surrounding his death state that his leukemia was AML or APL, a type of AML. In August 2011, VA obtained an opinion that AML was not B-cell lymphocytic leukemia and that the two diseases are from two completely different cell lines.  The appellant has not offered any evidence or argument that directly contradicts that conclusion.  Consequently, the Board concludes that the Veteran's leukemia was not a disease presumed to be a result of exposure to herbicides during service, and entitlement to retroactive benefits payable to the Veteran for service-connected disability and payable to the appellant for service-connected cause of death is denied. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, as reflected by the above discussion, the preponderance of the evidence is against the claims of entitlement to retroactive benefits for service connection for the cause of the Veteran's death and myelogenous leukemia. Therefore, the claims are denied.

III. Service Connection for Cause of Death

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a). The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). Contributory cause of death is inherently one not related to the principal cause. 

In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1). 
In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  As discussed, the Veteran is presumed to have been exposed to herbicides during service.

Certain diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  As reflected by the above analysis, the Veteran's myelogenous leukemia is not among those diseases.

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442 -449 (1996).  Further, the Secretary has found that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See 68 Fed. Reg. 27,630 (May 20, 2003). 

Nevertheless, presumptions of service connection are not intended to limit service connection to that basis of entitlement when the evidence warrants direct service connection. 38 C.F.R. § 3.303(d). Service connection may still be granted on a direct basis with evidence of a relationship between the Veteran's cancer and his military service, to include his herbicide exposure. See Combee v Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Id. 
The appellant contends that the Veteran's leukemia was a result of his exposure to herbicides.  Dr. Karp provided a private a medical opinion dated in January 2012.  In this opinion, she discussed the Veteran's medical history with APL, a form of AML. She then provided a detailed analysis of AML and its relationship to various environmental toxins, including dioxin.  In support of her analysis, she cited several studies from the medical literature.  Dr. Karp concluded that the Veteran's APL had all the earmarks of toxin-induced bone marrow malignancies, and that it seems likely that the APL developed as a direct consequence of exposure to Agent Orange.  

There is no contradictory medical opinion of record, and the Board has no reason to question Dr. King's competency with regard to the question of etiology of the Veteran's leukemia. Therefore, the Board resolves all reasonable doubt in the appellant's favor and determines that it is at least as likely as not that the Veteran's leukemia was a result of his military service.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, entitlement to service connection for the cause of the Veteran's death is granted.















ORDER

Entitlement to service connection for the cause of the Veteran's death for the purpose of retroactive benefits under Nehmer v. U.S. Department of Veterans Affairs is denied.

Entitlement to service connection for AML for the purpose of retroactive benefits under Nehmer v. U.S. Department of Veterans Affairs is denied.

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


